The judgment of the court was pronounced by
Rost, J.
This case only differs from that of Bertoli, against the same dePendants, reported in 1st Ann. 120, in this: that after the probate sale of the property mortgaged to the defendants, a rule was taken upon the bank and other mortgage creditors to show cause why the mortgages existing thereon should not be erased from the records; and the defendants not having appeared, the rule was made absolute and the mortgages erased, before the plaintiff acquired the property.
The mortgage of the bank was not a stock mortgage of which courts of justice may in certain cases order the erasure when the stock has been sold separately. It was a mortgage given to secure a loan, over which the court could have no control under the charter of the bank, unless the debt had been paid, which is not pretended.
The court having acted without warrant of law, the order and erasure are nullities by which the defendants cannot be prejudiced.
The judgment of the district court, that the injunction be dissolved, and the issues between the plaintiffs in injunction and the various parties called in warranty reserved till after the hypothecary claim of the Citizen’s Bank shall have be.en satisfied, .and the mortgage property exhausted, is therefore affirmed.
ITudgmen't.affirmed, with costs.